PER CURIAM.
George Fletcher appeals the denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s decision because the motion was not made under oath as required. See Fla. R.Crim. P. 3.850(c). Thus, we affirm without prejudice for Fletcher to file a new, properly sworn motion that contains factual allegations. See Gonzalez v. State, 869 So.2d 775 (Fla. 5th DCA 2004); Creel v. State, 769 So.2d 450 (Fla. 4th DCA 2000); Linton v. State, 721 So.2d 743 (Fla. 5th DCA 1998); Van Aernam v. State, 715 So.2d 1143 (Fla. 5th DCA 1998); Saba v. State, 677 So.2d 41 (Fla. 5th DCA 1996).
AFFIRMED.
THOMPSON, TORPY and EVANDER, JJ., concur.